Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 1 of 55




                    Exhibit A
11/14/2019                                         Gmail - Conﬁrmation
                        Case 2:17-cv-00822-DLR Document    238 Filed   of request
                                                                            11/15/19 Page 2 of 55

                                                                                                     Talonya Adams <talonya@gmail.com>



 Confirmation of request
 Megan Rose <megan.rose@azdoa.gov>                                                                            Thu, Sep 12, 2019 at 10:27 AM
 To: Talonya Adams <talonya@gmail.com>

    Talonya-

    Please see attached responsive records. This closes out your request.



    Megan Rose

    Assistant Director, Statewide Communications

    ADOA | State of Arizona

    100 North 15th Avenue, Suite 402, Phoenix, AZ 85007

    p: 602-542-1681 | m: 602-826-5406 | megan.rose@azdoa.gov

    http://doa.az.gov



    On Fri, Sep 6, 2019 at 6:30 PM Talonya Adams <talonya@gmail.com> wrote:
     Thank you for the update.

      Regards,
      Talonya Adams

      On Fri, Sep 6, 2019 at 5:07 PM Megan Rose <megan.rose@azdoa.gov> wrote:
       Talonya-

         We have received your public records request. We will begin processing and be in touch soon. Thanks!



         Megan Rose

         Assistant Director, Statewide Communications

         ADOA | State of Arizona

         100 North 15th Avenue, Suite 402, Phoenix, AZ 85007

         p: 602-542-1681 | m: 602-826-5406 | megan.rose@azdoa.gov

         http://doa.az.gov



      --
      Best,

      Talonya Adams
      Attorney | MBA
      c. 602.903.8809

      Born. Living consciously. Will die.

      Please consider the environment before printing this email.




         ADAMS v STATE TOTAL DEFENSE COSTS.pdf
         109K

https://mail.google.com/mail/u/0?ik=47e669484f&view=pt&search=all&permmsgid=msg-f%3A1644491478198999216&dsqt=1&simpl=msg-f%3A1644491478198…   1/2
11/14/2019                                       Gmail - Conﬁrmation
                      Case 2:17-cv-00822-DLR Document    238 Filed   of request
                                                                          11/15/19 Page 3 of 55




https://mail.google.com/mail/u/0?ik=47e669484f&view=pt&search=all&permmsgid=msg-f%3A1644491478198999216&dsqt=1&simpl=msg-f%3A1644491478198…   2/2
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 4 of 55
                      Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 5 of 55

                                                                                                                  Talonya Adams <talonya@gmail.com>



PRR2019-2200-171
PublicRecords <PublicRecords@azag.gov>                                                                                       Fri, Aug 23, 2019 at 11:10 AM
To: "talonya@gmail.com" <talonya@gmail.com>


 Ms. Adams,

 The response to your public records request is attached. Please be advised that ADOA would have the total fees and costs paid to date as well as any
 billed but not yet paid amounts, so you would need to request those records from them.

 Please let me know if you have any questions.



 Rachelle Lumpp

 Public Information Officer

 Arizona Attorney General’s Office

 2005 N. Central Avenue

 Phoenix, AZ 85004

 602-542-8330

 publicrecords@azag.gov




  3 attachments
      AG19-0001 Outside Counsel RFP 09242018.pdf
      409K
      OSC Appointment Letter To Ryley Carlock (Adams v. Senate).pdf
      78K
      Ryley.pdf
      4705K
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 6 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 7 of 55
          Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 8 of 55

                                                                      State of Arizona
                   REQUEST FOR PROPOSAL (RFP)                 Office of the Attorney General
                     SOLICITATION # AG19-0001                       2005 N Central Avenue
                                                                      Phoenix, AZ 85004




                                         NOTICE
The Arizona Office of the Attorney General (hereinafter the “AGO”), in accordance with
the Arizona Procurement Code, is issuing the attached Request for Proposal (hereinafter
“RFP”) for Outside Counsel Services – General Services.

                                    REQUIREMENTS
Any law firm is invited to respond to this RFP regardless of size. Your law firm must have
one or more attorneys admitted to practice law in the State of Arizona. Sole
practitioners are acceptable.

                                OVERVIEW OF SERVICES
The purpose of this RFP is to establish contracts with legal counsel for the AGO, and other
State Agencies with appropriate statutory authority to independently retain legal counsel,
on an “as needed, if needed” basis. It is understood that this contract, due to the complexity
of legal matters, is not intended to be a mandatory contract. Certain matters may be
contracted outside this contract based upon the specific need.

                             INSTRUCTIONS FOR RESPONSE
The instructions to respond are included in the attached RFP. Responses are expected to
comply with these instructions and contain sufficient information to justify an award.

                              QUESTIONS REGARDING RFP
Questions should be directed to Jerry Connolly at 602-542-8030 or emailed to
Jerry.Connolly@azag.gov or Cindy Palmer at 602-542-7986 or emailed to
Cindy.Palmer@azag.gov.




                                                                                      1|P a g e
                 Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 9 of 55

                                                                                           State of Arizona
                          REQUEST FOR PROPOSAL (RFP)                               Office of the Attorney General
                            SOLICITATION # AG19-0001                                      2005 N Central Avenue
                                                                                            Phoenix, AZ 85004



DESCRIPTION: AG19-0001 - OUTSIDE COUNSEL SERVICES FOR CALENDAR YEAR 2019
SOLICITATION DUE DATE/TIME: PROPOSALS ARE DUE BY OCTOBER 30, 2018 AT 3:00PM Local AZ Time
_________________________________________________________________________________________

THIS RFP IS BEING ISSUED OUTSIDE PROCUREAZ. DO NOT SEND YOUR RESPONSE TO PROCUREAZ. THE INSTRUCTIONS
FOR RESPONDING ARE INCLUDED IN THIS RFP.

ELECTRONIC COPY OF RFP: An electronic copy of this Request for Proposal (RFP) with applicable Attachments, are
available at https://www.azag.gov/rfp or you may request the RFP by sending a request to procurement@azag.gov; the
solicitation number should be identified in the subject line and contact information for your firm provided with the e-
mail. The Solicitation on file in the Arizona Office of the Attorney General, Procurement Office shall have precedence
over any differing documents. Changes to this Request for Proposal shall be without effect unless proposed in
accordance with the Uniform and Special Instruction Sections of this Solicitation and specifically accepted by the Arizona
Office of the Attorney General.

OFFER DELIVERY LOCATION: Proposals shall be mailed or delivered to the Office of the Arizona Attorney. Proposals must
be in a sealed envelope or container. Proposals should be marked Solicitation #AG19-0001. No fax or electronic copies
will be accepted. All proposals must be received by the Solicitation due date and time specified. Any response received
after the Solicitation due date and time specified will not be considered.

                                      PHYSICAL MAILING and DELIVERY ADDRESS:
                                              Arizona Attorney General
                                                Procurement Section
                                                 2005 N Central Ave
                                               Phoenix, Arizona 85004

GENERAL: In accordance with ARS §41-2538 competitive sealed proposals for the services specified will be received by
Office of the Arizona Attorney General, Procurement Section at the specified locations until the time and date cited
above. Offers received by the correct time and date will be opened and the name of each Offeror will be publicly read.
Offers must be in the actual possession of Office of the Arizona Attorney General, Procurement Section on or prior to
the Solicitation Due Date and Time and at the Offer Delivery locations indicated above. Late offers shall not be
considered. Hand Delivered or Mailed offers must be submitted in a sealed package with the Solicitation number and
the Offeror's name and address clearly indicated on the package. Additional instructions for preparing a proposal are
provided in the Special Instructions to Offerors to Offerors as contained within this notice.

QUESTIONS REGARDING RFP:

                  Solicitation Contact Person:                            Solicitation Contact Person:
            Jerry Connolly, Procurement Manager                       Cindy Palmer, Procurement Officer
          Phone: (602) 542-8030 / Fax: (602) 251-2285             Phone: (602) 542-7986 / Fax: (602) 251-2285
               E-mail: Jerry.Connolly@azag.gov                          E-mail: Cindy.Palmer@azag.gov

                  Offerors are Strongly Encouraged to Carefully Read the Entire Request for Proposal



                                                                                                                  2|P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 10 of 55

                                                                                           State of Arizona
                                       AG19-0001                                   Office of the Attorney General
                        I. SPECIAL INSTRUCTIONS TO OFFERORS                               2005 N Central Avenue
                                                                                            Phoenix, AZ 85004


1. Submitting a Proposal
   1.1. Attachment I - Minimum Information Which Proposal Should Contain
        1.1.1. A completed and signed Offer and Acceptance Form
        1.1.2. General Counsel Information Form
           1.1.2.1.     General Firm Information
           1.1.2.2.     Principal Contacts
           1.1.2.3.     Offeror’s willingness to accept assignments Statewide
           1.1.2.4.     Acceptance of Insurance Requirements
           1.1.2.5.     Conflict of Interest - Identify and describe any type of matter, litigation and otherwise, in
                        which your firm is involved with against the State of Arizona or any of its agencies and a
                        concise statement of how your firm proposes to resolve any conflicts of interest with the
                        State of Arizona.
           1.1.2.6.     List Specific cases and matters firm has been adverse to the State.
           1.1.2.7.     List Cases firm represented the State.
           1.1.2.8.     Disclosure of any State Bar Association Investigations and malpractice suits.
        1.1.3. Areas of Practice - Indicate those area(s) of practice in which Offeror believes Offeror is qualified to
               accept assignments. This is done by checking the box next to the various categories listed.
        1.1.4. List the Attorneys the firm wishes to be considered for this contract.
        1.1.5. For each Area of Law proposed a brief statement should be provided describing the Qualification
               and Experience for each Attorney expected to perform work in that area of law. You may attach
               the Attorney’s full resume to your proposal as additional information, but it is expected each Area of
               Law will show the attorney(s) proposed for the area of law and a brief statement demonstrating
               qualifications and experience. Award will be based in part, on this information.
        1.1.6. Cost Data – Hourly Rate Table [also see Agreement Appendix D].

2. Purpose of the RFP
The purpose of this Request for Proposal is to establish contracts with legal counsel for the Office of the Arizona
Attorney General (AGO), and other State Agencies with appropriate statutory authority to independently retain legal
counsel, on an “as needed, if needed” basis. It is understood that this contract, due to the complexity of legal
matters, is not intended to be a mandatory contract. Certain matters may be contracted outside this contract based
upon the specific need.

3. Authority
This Request for Proposal is issued in accordance with § 41-2538. This contract may be used to represent the State of
Arizona and the departments, agencies, boards, commissions, officers, agents and employees of the State of Arizona.
This includes State Agencies with statutory authority to independently retain legal counsel.
   3.1. Authorization of Assignments
   The primary user of any awarded contract is the Office of the Attorney General. Except for limited statutory
   exceptions, all appointments of counsel are made by the Attorney General's Office. Counsel is responsible to
   ensure that it either receives an appointment to perform legal work through the Attorney General's Office or
   from an agency that has statutory authority to independently retain outside counsel for the purpose described in

                                                                                                       3|P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 11 of 55

                                                                                               State of Arizona
                                         AG19-0001                                     Office of the Attorney General
                          I. SPECIAL INSTRUCTIONS TO OFFERORS                                  2005 N Central Avenue
                                                                                                 Phoenix, AZ 85004


    the appointment. Failure to secure a valid appointment may result in a breach of the contract and may impact
    payment of fees.

4. Description of Work
Counsel performing work under this Agreement may represent the State of Arizona and the departments, agencies,
boards, commissions, officers, agents and employees of the State of Arizona in litigation and non-litigation matters.
Work under this Agreement may include all aspects of litigation, including all discovery, motions, settlement and trial
practice deemed to be in the best interest of the State as well as reporting to, consulting with, and advising the Office
of the Attorney General and the departments of the State concerning the various functions. Further details of the
work to be performed will be detailed as work assignments.

5. Documents Incorporated by Reference
The State of Arizona’s Uniform Instructions to Offerors (Rev 9-2014) and Uniform Terms and Conditions (V9 - Rev 7-1-
2013) are incorporated into this Contract and included as Exhibit I and Exhibit II of this solicitation. Offerors are
encouraged to obtain these documents. Offerors may obtain copies by visiting the Arizona State Procurement Office
(SPO) web site at: https://spo.az.gov/administration-policy/state-procurement-resource/standard-forms-and-
documents or by calling the Office of the Attorney General, Procurement at (602) 542-8030.

6. Solicitation Inquiries
    6.1. Issuing Office Solicitation Contact Person
    The AGO Procurement Office Solicitation Contact Persons identified on the cover page of this RFP shall be the
    sole point of contact for purposes of the preparation and submittal of proposals to this Solicitation.
    6.2. Solicitation Clarifications
    Questions or clarification requests regarding this solicitation should be directed to the attention of the
    Solicitation Contact Persons via: email (preferred), facsimile or mailed to the attention of Solicitation Contact
    Person. If this results in a change to the Solicitation, a written Solicitation Amendment will be issued prior to the
    Solicitation due date.
    6.3. Solicitation Amendments
    The Offeror should acknowledge receipt of a Solicitation Amendment by signing and returning the Solicitation
    Amendment with their proposal by the specified due date and time.

7. Solicitation Submission Guidelines
    7.1. Late Proposals
    All proposals must be received by the Solicitation due date and time specified. Any response received after the
    Solicitation due date and time specified will not be considered. Proposals are to be delivered to the Issuing Office,
    as indicated on the front page of this solicitation, and clearly designated as a Proposal for this specific Solicitation.
    Proposals delivered to any other location or delivered via fax or electronically, will not be considered “received”
    until they arrive at the location specified on the cover page. The AGO will not waive delay in delivery resulting
    from need to transport a proposal from another location, or error or delay on the part of the carrier.
    7.2. Mailing of Proposals
    Offerors mailing proposals should allow sufficient mail delivery time to ensure timely receipt by the Issuing
                                                                                                            4|P a g e
           Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 12 of 55

                                                                                              State of Arizona
                                        AG19-0001                                     Office of the Attorney General
                        I. SPECIAL INSTRUCTIONS TO OFFERORS                                  2005 N Central Avenue
                                                                                               Phoenix, AZ 85004


   Office. Proposals arriving after the due date and time will not be considered.

8. Components of a Complete Proposal
   8.1. Offer Submittal:
   Offerors should submit their Offer as one (1) original unbound set; three (3) bound copies. The original copy of
   the proposal should be clearly labeled “ORIGINAL”. The material should be in the sequence shown in
   Attachment I, and be related to the Request for Proposal. The State will not provide any reimbursement for the
   cost of developing or presenting proposals in response to this RFP.
   8.2. Conformance to the RFP
   The Offeror should use the provided forms and formats or forms and formats substantially similar. Failure to
   include the requested information, providing incomplete information or adding irrelevant information may result
   in lower evaluation scores and may have a negative impact on the evaluation of the Offeror’s proposal.

9. Proposal Format
The following information should be submitted with each proposal and in this order. This format provides a section
layout for the proposal and pricing section. Failure to include all of the requested information may result in a
proposal being rejected.
   9.1. Attachment I
   Complete Attachment I as per the instructions provided above.
   9.2. Solicitation Amendments
   Receipt of Solicitation Amendment(s) should be acknowledged by signing and returning the amendment with the
   proposal or prior to the Solicitation due date and time, to the Solicitation Contact Person listed on the cover page
   of this Solicitation.
   9.3. Exceptions to the RFP
   An Offeror who takes exception to any portion of the Solicitation must do so pursuant to the Uniform Instructions
   to Offeror. If the Offeror is taking exception to a section or sections of the Solicitation, the Offeror shall designate
   a section in the proposal titled “Exceptions”. Any exceptions to the Solicitation not listed in this section or
   otherwise not submitted in the proper form shall not be considered a part of the Offeror’s proposal and shall not
   be enforceable in any resulting Contract. Taking exception to the Terms and Conditions of the Solicitation may
   result in a proposal receiving a lower evaluation score. Low evaluation scores may result in the proposal being
   determined not susceptible for award. Exceptions to the terms and conditions should provide sufficient
   justification to detail the reason the exception is advantageous to the State of Arizona.
   9.4. Confidential Information
   All Offers submitted and opened in response to this RFP are public records and must be retained by the State.
   Offers shall be open to public inspection after Contract award, except for such Offers or specific information
   within such Offers deemed to be confidential by the State. Pursuant to A.A.C. R2-7-103, if an Offeror believes that
   information in its Offer should remain confidential, the Offeror shall designate a special section labeled
   “Confidential Information” and include the information the Offeror indicates as confidential along with a
   statement detailing the reasons that the information should not be disclosed. The State shall determine whether
   the identified information is confidential pursuant to the Arizona Procurement Code. Information not specifically
   identified as confidential by the Offeror in accordance with this paragraph or determined to be not confidential
                                                                                                          5|P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 13 of 55

                                                                                            State of Arizona
                                         AG19-0001                                  Office of the Attorney General
                          I. SPECIAL INSTRUCTIONS TO OFFERORS                              2005 N Central Avenue
                                                                                             Phoenix, AZ 85004


    by the State will be open to public inspection.
    9.5. Suspension or Debarment Status
    If the firm, business or person submitting a proposal has been debarred, suspended or otherwise lawfully
    precluded from participating in any public procurement activity with any Federal, State or local government, the
    Offeror should include a letter with its proposal setting forth the name and address of the governmental unit, the
    effective date of the suspension or debarment, the duration of the suspension or debarment and the relevant
    circumstances relating to the suspension or debarment. Failure to supply the letter or to disclose in the letter all
    pertinent information regarding a suspension or debarment will result in rejection of the proposal or cancellation
    of a Contract. The State also may exercise any other remedy available by law.

10. Offshore Performance of Work Prohibited
Due to security and identity protection concerns, all services under this contract shall be performed within the
borders of the United States. All storage and processing of information shall be performed within the borders of the
United States. This provision applies to work performed by subcontractors at all tiers. Offerors shall declare all
anticipated offshore services in the proposal.

11. Proposal Opening
Proposals shall be opened after the Solicitation Due Date and Time cited on the cover page of the Solicitation. The
name of each Offeror shall be publicly read and recorded in the presence of at least one witness. Prices shall not be
read.

12. Offer and Acceptance Period
In order to allow for an adequate evaluation, the Office of the Attorney General requires an Offer in response to this
Solicitation to be valid and irrevocable for 120 days after the opening due date.

13. Evaluation Criteria for Award of Agreement
Awards shall be made to the responsible Offeror(s) whose proposal(s) are determined to be the most advantageous
to the State based upon the evaluation criteria listed below.
   13.1. These minimum criteria must be met for a Proposal to receive an award:
        13.1.1.    Offeror must provide a completed contract.
        13.1.2.    Provide your interest in performing particular services.
        13.1.3.    Counsel must be a member of the State Bar of Arizona.
    13.2. Additional criteria considered if Counsel meets the minimum criteria:
    If the Offeror meets the minimum criteria set forth above, the Offeror’s proposal will be evaluated on the
    following criteria. These criteria will be used for any awards that are made for one, some or all categories of
    assignments. The following criteria are listed in order of relative importance:
        13.2.1.   Special experience in respect to particular areas of law.
        13.2.2.   Education, including specialized training of persons performing work under the agreement.
        13.2.3.   History of Past Contract Performance and Professional Reputation
        13.2.4.   Cost for services.
        13.2.5.   Location of office and willingness to accept matters in other locations in the State.

                                                                                                        6|P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 14 of 55

                                                                                             State of Arizona
                                        AG19-0001                                    Office of the Attorney General
                           I. SPECIAL INSTRUCTIONS TO OFFERORS                              2005 N Central Avenue
                                                                                              Phoenix, AZ 85004


14. Discussions
After the initial receipt and evaluation of proposals, the Office of the Attorney General may conduct discussions with
Offerors whose proposals are deemed to be reasonably susceptible to award. Proposals should be submitted initially
complete and on most favorable terms. In the event discussions are conducted, the Office of the Attorney General
shall issue a written request for Best and Final Offers.

15. Best and Final Offer
The request for Best and Final Offer shall inform Offerors, that if they do not submit a Best and Final Offer or a notice
of withdrawal, their immediate previous Offer will be considered as their Best and Final Offer. The Offeror’s
“immediate previous Offer” will consist of the Offeror’s original proposal submission and any documents submitted
by the Offeror during discussions.

16. Definitions of Key Words Used in the RFP
   16.1. Shall, Must:
   Indicates a mandatory requirement; Failure to meet these mandatory requirements may result in the rejection of
   a proposal as non-responsive.
   16.2. Should, Will:
   Indicates something that is recommended but not mandatory
   16.3. May:
   Indicates something that is not mandatory but permissible
   16.4. Documents:
   Documents shall include all correspondence, evaluations, depositions, interrogatories, reports, pleadings,
   memoranda, briefs, information and any other similar documents or material prepared or used in connection with
   Services in the pursuit of this matter.
   16.5. Deliverable:
   Deliverable shall refer to any report or other work product produced by the Counsel for the Office of the Attorney
   General.
   16.6. Office of the Attorney General:
   Office of the Attorney General, Attorney General’s Office or AGO shall all refer to the Arizona Office of the
   Attorney General.
   16.7. Counsel:
   A firm or firms awarded a contract by the Office of the Attorney General.




                                                                                                         7|P a g e
              Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 15 of 55
                                                                                             State of Arizona
                                    AG19-0001                                        Office of the Attorney General
                                                                                            2005 N Central Avenue
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                    Phoenix, AZ 85004



1. Parties
The parties to this Agreement are the State of Arizona through the Office of the Attorney General and the firm as
named in the Offer and Acceptance form.

2. Recitals
This Agreement is made with reference to the following facts:
   2.1. The State of Arizona desires to contract for the provision of legal services by counsel not in its employ.
   2.2. Counsel has represented that it is professionally qualified to perform such services, and the State of Arizona
        has relied on such representation in entering into this Agreement.
   2.3. The primary user of this contract is the Office of the Attorney General. Except for limited statutory
        exceptions, all appointments of counsel are made by the Attorney General's Office. State Agencies with
        statutory authority to independently retain legal counsel may use this contract. Counsel is responsible to
        ensure that it either receives an appointment to perform legal work through the Attorney General's Office or
        from an agency with statutory authority to independently retain outside counsel for the purpose described in
        the appointment. Failure to secure a valid appointment may result in a breach of the contract and may
        impact payment of fees.
   2.4. Counsel understands and agrees that certain legal matters may be contracted outside this contract based
        upon the specific need.

3. Entire Agreement
This Agreement embodies the entire Agreement between the State of Arizona and the Outside Counsel firm named
in the Offer and Contract Award form, for cases assigned during the calendar year January 1, 2019 until December 31,
2019 and shall supersede all proposals, representations, negotiations or letters pertaining to the services, whether
written or oral concerning this Agreement. The parties shall not be bound by or be liable for any statement,
representation, promise, inducement, or understanding of any kind not set forth in this Agreement. This Agreement
includes all documents either attached hereto or incorporated herein by reference, including the State of Arizona
Uniform Terms and Conditions (V9-Rev 7-1-2013). Specifically included as appendices to this Agreement and
attached hereto are:
                        Appendix A - SPECIAL REQUIREMENTS
                        Appendix B - SCOPE OF SERVICES
                        Appendix C - SCHEDULE
                        Appendix D - COMPENSATION AND PAYMENT

4. Section Headings and Definitions
Section headings in this Agreement are for convenience only, and are not to be construed to define, limit, expand,
interpret, or amplify the provisions of this Agreement. When initially capitalized in this Agreement or amendments
hereto, the following words or phrases shall have the meanings specified:
    4.1. Agreement
    This document, including all referenced material that forms a contract between Arizona and proposing person or
    firm named on the Offer and Acceptance page of Attachment 1.
    4.2. Best Efforts
                                                                                                          8|P a g e
              Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 16 of 55
                                                                                            State of Arizona
                                   AG19-0001                                        Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                                                                                             Phoenix, AZ 85004


   Those efforts which a skilled, competent, experienced and prudent legal professional would use to perform and
   complete the requirements of this Agreement in a timely manner, exercising the degree of skill, care,
   competence, and prudence customarily imposed on a legal professional performing similar work.
   4.3. Counsel
   Firm or individual whose name appears on page 1 of this agreement.
   4.4. Documentation
   Correspondence, evaluations, depositions, interrogatories, reports, pleadings, memoranda, briefs, information
   and any other similar documents or material prepared or used in connection with Services.
   4.5. Force Majeure
   An act of God, or event beyond the control of a party, including an act or omission of government, act or
   omission of civil or military authority, strike or lockout, act of a public enemy, war, blockade, insurrection, riot,
   epidemic, landslide, earthquake, fire, storm, lightning, flood, washout or civil disturbance which would have not
   been avoided through the exercise of reasonable care, prudence and diligence.
   4.6. Services
   Services refer to all obligations undertaken by Counsel pursuant to Appendix B - SCOPE OF SERVICES.
   4.7. Site(s)
   The area(s) at Arizona facilities where Counsel may be called upon to visit to perform Services.

5. Scope
Counsel shall perform and complete the Services specified in Appendices B - SCOPE OF SERVICES and shall supply
personnel, equipment and material to complete the Services, except equipment and material specified to be supplied
by Arizona.

6. Schedule
Counsel shall perform and complete the Services according to the schedule provided in Appendix C – SCHEDULE.

7. Compensation and Payment
The State of Arizona shall compensate Counsel as provided in Appendix D - COMPENSATION AND PAYMENT. Counsel
should register in the Arizona State Procurement automated system ProcureAZ to facilitate the payment process.
ProcureAZ can be accessed at https://procure.az.gov. Should you have questions or require assistance with
registering in ProcureAZ call 602-542-7600 or e-mail procure@azdoa.gov.

8. Insurance
   8.1. All personnel furnished by Counsel shall be considered employees of Counsel and Counsel shall be
        responsible for payments of all Workmen's Compensation claims, Unemployment Disability claims or claims
        under similar laws.
   8.2. Counsel shall be responsible for providing appropriate public, professional, automobile, and aircraft liability
        insurance (aircraft liability only if applicable) for Counsel and its employees in connection with the
        performance of the Services under this Agreement. The State of Arizona may request Counsel to provide
        additional insurance. Counsel agrees to provide such additional insurance upon request.

                                                                                                        9|P a g e
             Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 17 of 55
                                                                                              State of Arizona
                                    AG19-0001                                         Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                                                                                              Phoenix, AZ 85004


    8.3. Counsel shall provide the Office of the Attorney General with a valid Certificate of Insurance within ten (10)
         days of receiving a Letter of Retention. Counsel shall provide the Office of Attorney General with updated
         Certificates of Insurance documenting any changes in policy or coverage (e.g. renewal, change in carrier, loss
         of policy, etc.) within ten (10) days of the change.

9. INSURANCE REQUIREMENTS:
Contractor and subcontractors shall procure and maintain, until all of their obligations have been discharged,
including any warranty periods under this Contract, insurance against claims for injury to persons or damage to
property arising from, or in connection with, the performance of the work hereunder by the Contractor, its agents,
representatives, employees or subcontractors.
The Insurance Requirements herein are minimum requirements for this Contract and in no way limit the indemnity
covenants contained in this Contract. The State of Arizona in no way warrants that the minimum limits contained
herein are sufficient to protect the Contractor from liabilities that arise out of the performance of the work under this
Contract by the Contractor, its agents, representatives, employees or subcontractors, and the Contractor is free to
purchase additional insurance.
    9.1. Minimum Scope and Limits of Insurance
    Contractor shall provide coverage with limits of liability not less than those stated below.
        9.1.1. Commercial General Liability (CGL) – Occurrence Form
        Policy shall include bodily injury, property damage, and broad form contractual liability coverage.
         •   General Aggregate                                           $2,000,000
         •   Products – Completed Operations Aggregate                   $1,000,000
         •   Personal and Advertising Injury                             $1,000,000
         •   Damage to Rented Premises                                   $ 50,000
         •   Each Occurrence                                             $1,000,000
         a. The policy shall be endorsed, as required by this written agreement, to include the State of Arizona, and
            its departments, agencies, boards, commissions, universities, officers, officials, agents, and employees
            as additional insureds with respect to liability arising out of the activities performed by or on behalf of
            the Contractor.
         b. Policy shall contain a waiver of subrogation endorsement, as required by this written agreement, in
            favor of the State of Arizona, and its departments, agencies, boards, commissions, universities, officers,
            officials, agents, and employees for losses arising from work performed by or on behalf of the
            Contractor.
        9.1.2. Business Automobile Liability
        Bodily Injury and Property Damage for any owned, hired, and/or non-owned automobiles used in the
        performance of this Contract.
         •   Combined Single Limit (CSL)                                 $1,000,000
         a. Policy shall be endorsed, as required by this written agreement, to include the State of Arizona, and its
            departments, agencies, boards, commissions, universities, officers, officials, agents, and employees as
            additional insureds with respect to liability arising out of the activities performed by, or on behalf of, the
            Contractor involving automobiles owned, hired and/or non-owned by the Contractor.
         b. Policy shall contain a waiver of subrogation endorsement as required by this written agreement in favor
                                                                                                        10 | P a g e
         Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 18 of 55
                                                                                          State of Arizona
                               AG19-0001                                          Office of the Attorney General
                    II. AGREEMENT FOR OUTSIDE COUNSEL                                   2005 N Central Avenue
                                                                                          Phoenix, AZ 85004


         of the State of Arizona, and its departments, agencies, boards, commissions, universities, officers,
         officials, agents, and employees for losses arising from work performed by or on behalf of the
         Contractor.
    9.1.3. Workers’ Compensation and Employers' Liability
     •   Workers' Compensation                                       Statutory
     •   Employers' Liability
              o    Each Accident                                     $1,000,000
              o    Disease – Each Employee                           $1,000,000
              o    Disease – Policy Limit                            $1,000,000
     a. Policy shall contain a waiver of subrogation endorsement, as required by this written agreement, in
        favor of the State of Arizona, and its departments, agencies, boards, commissions, universities, officers,
        officials, agents, and employees for losses arising from work performed by or on behalf of the
        Contractor.
     b. This requirement shall not apply to each Contractor or subcontractor that is exempt under A.R.S. § 23-
        901, and when such Contractor or subcontractor executes the appropriate waiver form (Sole Proprietor
        or Independent Contractor).
    9.1.4. Professional Liability (Errors and Omissions Liability)
     •   Each Claim                                                  $2,000,000
     •   Annual Aggregate                                            $2,000,000
     a. In the event that the Professional Liability insurance required by this Contract is written on a claims-
        made basis, Contractor warrants that any retroactive date under the policy shall precede the effective
        date of this Contract and, either continuous coverage will be maintained, or an extended discovery
        period will be exercised, for a period of two (2) years beginning at the time work under this Contract is
        completed.
     b. The policy shall cover professional misconduct or negligent acts for those positions defined in the Scope
        of Work of this contract.
9.2. Additional Insurance Requirements
The policies shall include, or be endorsed to include, as required by this written agreement, the following
provisions:
  9.2.1 The Contractor's policies, as applicable, shall stipulate that the insurance afforded the Contractor shall
        be primary and that any insurance carried by the State of Arizona, and its departments, agencies,
        boards, commissions, universities, officers, officials, agents, and employees shall be excess and not
        contributory insurance, as provided by A.R.S. § 41-621 (E).
  9.2.2 Insurance provided by the Contractor shall not limit the Contractor’s liability assumed under the
        indemnification provisions of this Contract.

9.3. Notice of Cancellation
Applicable to all insurance policies required within the Insurance Requirements of this Contract, Contractor’s
insurance shall not be permitted to expire, be suspended, be canceled, or be materially changed for any reason
without thirty (30) days prior written notice to the State of Arizona. Within two (2) business days of receipt,
Contractor must provide notice to the State of Arizona if they receive notice of a policy that has been or will be
                                                                                                    11 | P a g e
           Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 19 of 55
                                                                                             State of Arizona
                                   AG19-0001                                         Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                                   2005 N Central Avenue
                                                                                              Phoenix, AZ 85004


   suspended, canceled, materially changed for any reason, has expired, or will be expiring. Such notice shall be sent
   directly to the Department and shall be mailed, emailed, hand delivered or sent by facsimile transmission to
   (State Representative’s Name, Address & Fax Number).
   9.4. Acceptability of Insurers
   Contractor’s insurance shall be placed with companies licensed in the State of Arizona or hold approved non-
   admitted status on the Arizona Department of Insurance List of Qualified Unauthorized Insurers. Insurers shall
   have an “A.M. Best” rating of not less than A- VII. The State of Arizona in no way warrants that the above-
   required minimum insurer rating is sufficient to protect the Contractor from potential insurer insolvency.
   9.5. Verification of Coverage
   Contractor shall furnish the State of Arizona with certificates of insurance (valid ACORD form or equivalent
   approved by the State of Arizona) as required by this Contract. An authorized representative of the insurer shall
   sign the certificates.
   All certificates and endorsements, as required by this written agreement, are to be received and approved by the
   State of Arizona before work commences. Each insurance policy required by this Contract must be in effect at, or
   prior to, commencement of work under this Contract. Failure to maintain the insurance policies as required by
   this Contract, or to provide evidence of renewal, is a material breach of contract.
   All certificates required by this Contract shall be sent directly to the Department. The State of Arizona
   project/contract number and project description shall be noted on the certificate of insurance. The State of
   Arizona reserves the right to require complete copies of all insurance policies required by this Contract at any
   time.
   9.6. Subcontractors
   Contractor’s certificate(s) shall include all subcontractors as insureds under its policies or Contractor shall be
   responsible for ensuring and/or verifying that all subcontractors have valid and collectable insurance as
   evidenced by the certificates of insurance and endorsements for each subcontractor. All coverages for
   subcontractors shall be subject to the minimum Insurance Requirements identified above. The Department
   reserves the right to require, at any time throughout the life of this contract, proof from the Contractor that its
   subcontractors have the required coverage.
   9.7. Approval and Modifications
   The Contracting Agency, in consultation with State Risk, reserves the right to review or make modifications to the
   insurance limits, required coverages, or endorsements throughout the life of this contract, as deemed necessary.
   Such action will not require a formal Contract amendment but may be made by administrative action.
   9.8. Exceptions
   In the event the Contractor or subcontractor(s) is/are a public entity, then the Insurance Requirements shall not
   apply. Such public entity shall provide a certificate of self-insurance. If the Contractor or subcontractor(s) is/are a
   State of Arizona agency, board, commission, or university, none of the above shall apply.

10. General Requirements
   10.1. Independent Contractor - Counsel represents that it is fully experienced and properly qualified to perform
         the Services in the State where Services are to be performed, and is equipped, organized and financed to
         perform such Services. Counsel shall act as an independent contractor and not as an agent of Arizona, in
         performing the Services and duties of this Agreement.

                                                                                                        12 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 20 of 55
                                                                                          State of Arizona
                                   AG19-0001                                      Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                               2005 N Central Avenue
                                                                                          Phoenix, AZ 85004


   10.2. Subcontracts - Counsel shall not subcontract any part of the Services or any of its obligations under this
         Agreement, unless prior written approval has been obtained from the Office of the Attorney General.
   10.3. Cooperation - Counsel shall, to the best of its abilities, cooperate with Arizona to enable the successful
         completion of the Services according to the terms of this Agreement including, but not limited to,
         commitment of additional resources, material and personnel, if requested by the Office of the Attorney
         General designated representative to assure that the Services are properly performed and completed in
         accordance with the provisions of this Agreement.
   10.4. Advertising and Promotion – The name of Arizona shall not be used in any advertising or other promotional
         context by Counsel without prior written consent of the Office of the Attorney General designated
         representative.
   10.5. Testimony - Should Counsel be required to testify at any judicial, legislative or administrative hearing
         concerning matters in any way related to the Services performed under this Agreement, Counsel shall prior
         to the scheduled time of each hearing supply to the Attorney General or his designated representative in
         writing all information likely to be disclosed at said hearing as well as Counsel's position thereon. Should
         Counsel be required by a third party to testify at any judicial, legislative or administrative hearing not
         specified in this Agreement but concerning the subject matter of this Agreement, Counsel shall notify the
         Attorney General or his designated representative in advance of the date and time of such hearing to
         enable State of Arizona representatives to attend and participate.
   10.6. Special Requirements - See Appendix A, SPECIAL REQUIREMENTS.

11. Changes
   11.1. General - Notwithstanding any other provisions of this Agreement to the contrary, the Office of the
         Attorney General reserves the right for any reason without invalidating this Agreement to make or to direct
         any changes in the Services including the performance of additional tasks. Such change shall be made in
         writing by the Office of the Attorney General authorized representative.
   11.2. Delegation - The Office of the Attorney General designated representative may issue and sign written
         change orders on behalf of the Office of the Attorney General.

12. Professional Responsibility
   12.1. General - Counsel shall use Best Efforts to perform and complete the Services in accordance with the
         provisions of this Agreement.
   12.2. Liability - In the event that Counsel breaches its obligations under this Agreement, Counsel shall take the
         necessary actions to correct and cure its breach of this Agreement. If Counsel, upon notification of said
         breach does not promptly take steps to correct the breach, the Office of the Attorney General without
         waiving any other rights or remedies it may have at law or otherwise may do so and Counsel shall
         reimburse the Office of the Attorney General and the State for all expenses and costs incurred in
         performing such corrective action.
   12.3. Expertise - Work under the Agreement will be performed in the manner that a reasonably competent and
         prudent attorney would perform legal work. Work may be performed by paralegals if a reasonably
         competent and prudent attorney would delegate such work to a paralegal. Paralegals are expected to
         perform their work in the manner that a reasonably competent and prudent paralegal would perform. All
         time deadlines specified by court or court rules shall be complied with.


                                                                                                    13 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 21 of 55
                                                                                             State of Arizona
                                     AG19-0001                                       Office of the Attorney General
                          II. AGREEMENT FOR OUTSIDE COUNSEL                                 2005 N Central Avenue
                                                                                              Phoenix, AZ 85004


    12.4. Complaints - Counsel will promptly notify the Office of the Attorney General if a business or bar complaint
          is filed against Counsel on any matter, if a motion for sanctions is filed against Counsel, or if sanctions are
          awarded against Counsel in cases assigned pursuant to this Agreement. Any sanctions ordered by the court
          as a result of attorney or paralegal malfeasance shall be borne by the attorney.

13. Review of Services
The Office of the Attorney General reserves the right to review all and every part of the Services during performance
or after completion as the Office of the Attorney General may see fit. If the Services or any part thereof have not
been performed in accordance with this Agreement to the satisfaction of the Office of the Attorney General, the
Office of the Attorney General may order that no further services be performed and may reject and refuse to pay for
any improperly performed services.

14. Force Majeure
In the event either party by reason of a Force Majeure is rendered unable to perform its duties under this Agreement,
then upon said party giving written notice of the particulars and estimated duration of said Force Majeure, said party
may have its time of performance of its duties extended for the period equal to the time performance is delayed by
said Force Majeure. The effects of said Force Majeure shall be remedied with all reasonable dispatch and said party
giving notice shall use Best Efforts to eliminate and mitigate the consequences thereof. A Force Majeure for which
said notice has not been given shall be an unexcused delay.

15. Suspension
The Office of the Attorney General may, by written notice, direct Counsel to suspend performance on any or all of the
Services for a specified period of time. If any suspension is not occasioned by the fault or negligence of Counsel, this
Agreement may be supplemented to compensate Counsel for extra costs incurred due to said suspension, provided
that any claim for adjustment is supported by appropriate cost documentation, subject to audit, and asserted within
twenty days after the date the Office of the Attorney General issues an order for resumption of performance of the
Services.

16. Termination at Will
At the sole discretion of the Office of the Attorney General, the Office of the Attorney General may terminate this
Agreement at any time, or may terminate all or any portion of the Services not then completed by giving the other
party written notice of termination. Upon receipt of notice of termination, Counsel, unless the notice requires
otherwise, shall discontinue performance of the Services on the date and to the extent specified in the notice, except
those Services necessary to preserve and protect the work product of the Services already performed, and otherwise
minimize costs to the State. Payment for Services already completed or in the process of completion shall be
adjusted between Counsel and the Office of the Attorney General, in a fair and reasonable manner, but such
payment shall exclude any allowance for unperformed Services or anticipated profits thereon. Such payment for
Services already completed or in the process of completion shall be the total compensation due to Counsel for
Termination at Will by either party.

17. Termination for Cause
The Office of the Attorney General may declare this Agreement canceled for default by notifying Counsel in writing
should Counsel at any time (i) violate any part of this Agreement, (ii) fail to supply sufficient properly skilled
personnel, material or equipment of the quality or quantity to properly perform the Services, (iii) fail to provide
services in the most cost effective manner. Without limiting or waiving any other remedies the Office of the Attorney
                                                                                                        14 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 22 of 55
                                                                                             State of Arizona
                                    AG19-0001                                        Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                                                                                              Phoenix, AZ 85004


General may have, Counsel shall compensate the Office of the Attorney General for costs (whether they arise before
or after completion of the Services) arising out of any breach by Counsel or arising out of any default under this
Section 16.

18. Accounting and Auditing
Counsel shall maintain accurate and complete accounting and financial records and vouchers in support of all cost
and service billings to the State of Arizona, in accordance with generally accepted accounting principles and practices.
The State of Arizona, or its audit representative, shall have the right at any reasonable time to examine and audit the
records, vouchers, and their source documents without limitation which serve as a basis for compensation under this
Agreement. Said records shall be available to the State of Arizona in Phoenix, Arizona for inspection and audit for five
years after completion or termination of the services under this Agreement.

19. Laws and Regulations
    19.1. Counsel and its employees shall at all times comply with all applicable federal, state and local laws,
          ordinances, statutes, rules and regulations. Counsel shall hold the State of Arizona, its departments,
          agencies, boards, commissions, universities and its officers, officials, agents, and employees harmless from
          loss, cost or damage by reason of any actual or alleged violation thereof arising out of Counsel's employees
          or Counsel’s contractors failure to so comply.
    19.2. Health Insurance Portability and Accountability Act of 1996 (HIPAA) – The State of Arizona intends to
          comply with assurances given to components of the State covered under HIPAA and its accompanying
          Administrative Simplification Regulations ("Covered Components"). These written assurances certify that
          the state of Arizona will collect, receive, use and disclose the minimum necessary protected health
          information and related records solely for the purposes allowed under HIPAA. Counsel warrants that he or
          she is familiar with the requirements of HIPAA and its accompanying regulations and will comply with any
          HIPAA requirement that may be applicable to the State of Arizona during the course of this agreement. In
          addition, Counsel shall agree to cooperate to ensure compliance with assurances given to Covered
          Components, including signing a Business Associate Agreement in cases where Counsel and Counsel's
          employees will represent a Covered Component (e.g. CPS, DDD, State Hospital, BHS, AHCCCS, etc.), and
          they receive protected health information from or on behalf of the HIPAA covered client. Counsel agrees to
          execute such further HIPAA assurances or agreements as the State of Arizona may deem appropriate.

20. Documentation
    20.1. Format and Quality of Documentation - Documentation prepared by Counsel shall be prepared in a format
          and of a quality approved by the Office of the Attorney General. All Documentation shall be the property
          of the Office of the Attorney General and shall be delivered to the Office of the Attorney General at the
          completion of Services hereunder.
    20.2. Documentation Review - Counsel shall review Documentation provided by the Office of the Attorney
          General during performance of the Services and shall promptly notify the Office of the Attorney General of
          any defects or deficiencies discovered in said review.

21. Governing Law and Venue
This Agreement shall be interpreted in accordance with the substantive and procedural laws of the State of Arizona.
Any action at law or judicial proceeding instituted by Counsel relating to this Agreement shall be instituted only in the
State or Federal Courts of the State of Arizona. The parties agree that proper venue for any and all disputes arising

                                                                                                        15 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 23 of 55
                                                                                               State of Arizona
                                    AG19-0001                                          Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                    2005 N Central Avenue
                                                                                                Phoenix, AZ 85004


out of this Agreement shall be in Maricopa County, State of Arizona.

22. Authorized Representatives and Notices
    22.1. Representatives - Prior to commencement of the Services, the Office of the Attorney General and Counsel
          shall each designate a representative authorized to act on behalf of each party and shall advise the other
          party in writing of the name, address, and telephone number (day and night) of such designated
          representative and shall inform the other party of any subsequent change in such designation. All
          communications relating to the administrative activities under this Agreement shall be exchanged between
          the respective representatives of the Office of the Attorney General and Counsel.
    22.2. Notices - All legal or claim notices required by this Agreement shall be in writing, and shall be delivered
          personally to the authorized representatives of the Office of the Attorney General and Counsel as set forth
          below, or shall be mailed thereto by certified mail, postage prepaid, return receipt requested. Notice shall
          be effective on the date delivered.
           To: State of Arizona:                            To: Counsel:
           Office of the Attorney General                   The person identified in the Offer and
           2005 N Central Ave                               Acceptance Form.
           Phoenix, Arizona 85004

23. Disputes
Any controversy or claim arising out of or relating to this Agreement or its breach which may arise between Counsel
and the Office of the Attorney General and which is not resolved by the authorized representatives of the parties,
shall be noticed in writing by the complaining party as provided in Section 22, AUTHORIZED REPRESENTATIVES AND
NOTICES. Such controversy or claim shall subsequently be reviewed and discussed between Counsel and an
authorized representative of the Office of the Attorney General. Disputes arising out of this Agreement are subject to
the provisions of Article 9, Chapter 23, Title 41 of Arizona Revised Statutes.

24. Assignment of Rights
Counsel shall not assign the rights, nor delegate the duties, or otherwise dispose of any right, title or interest in all or
any part of this Agreement, or assign any monies due or to become due to Counsel without the prior written consent
of the Office of the Attorney General. Any such approved assignment or delegation shall be for the benefit of and
shall be binding on Counsel, the assignee and all future successors; and shall not relieve Counsel, assignee or future
successors of any duties or obligations. If the Office of the Attorney General approves any assignment of monies due
or to become due to Counsel hereunder, such assignment shall not become effective until at least thirty days after
the Office of the Attorney General approval.

25. Offshore Performance of Work Prohibited
Due to security and identity protection concerns, all services under this contract shall be performed within the
borders of the United States. All storage and processing of information shall be performed within the borders of the
United States. This provision applies to work performed by subcontractors at all tiers.

26. Federal Immigration Laws, Compliance by State Contractors
By entering into the contract, the contractor warrants compliance with the Federal immigration and Nationality Act
(FINA) and all other Federal immigration laws and regulations related to the immigration status of its employees. The
contractor shall obtain statements from its subcontractors certifying compliance and shall furnish the statements to
                                                                                                          16 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 24 of 55
                                                                                              State of Arizona
                                    AG19-0001                                         Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                   2005 N Central Avenue
                                                                                               Phoenix, AZ 85004


the Procurement Officer upon request. The contractor and its subcontractors shall also maintain Employment
Eligibility Verification forms (I-9) as required by the U.S. Department of Labor’s Immigration and Control Act), for all
Employees performing work under the contract. I-9 forms are available for download at USCIS.GOV.
The State may request verification of compliance for any contractor or subcontractor performing work under the
contact. Should the State suspect or find that the Contactor or any of its subcontractors are not in compliance, the
State may pursue any and all remedies allowed by law, including, but not limited to: suspension of work, termination
of the contract for default, and suspension and/or debarment of the contractor. All costs necessary to verify
compliance are the responsibility of the contractor.

27. Compliance Requirements for A.R.S. § 41-4401, Government Procurement: E-Verify Requirement
    27.1. The contractor warrants compliance with all Federal immigration laws and regulations relating to
          employees and warrants its compliance with Section A.R.S. § 23-214, Subsection A. (That subsection reads:
          “After December 31, 2007, every employer, after hiring an employee, shall verify the employment eligibility
          of the employee through the E-Verify program.)
    27.2. A breach of a warranty regarding compliance with immigration laws and regulations shall be deemed a
          material breach of the contract and the contractor may be subject to penalties up to and including
          termination of the contract.
    27.3. Failure to comply with a State audit process to randomly verify the employment records of contractors and
          subcontractors shall be deemed a material breach of the contract and the contractor may be subject to
          penalties up to and including termination of the contract.
    27.4. The State Agency retains the legal right to inspect the papers of any employee who works on the contract
          to ensure that the contractor or subcontractor is complying with the warranty under paragraph 27.1.

28. Survival of Obligations and Liabilities
The termination, cancellation or acceptance of the Services shall not relieve Counsel of its obligations for Services
completed prior to the effective date of such termination, cancellation or acceptance nor shall it relieve Counsel of its
liabilities at law or under this Agreement.

29. Indemnification:
    29.1 To the fullest extent permitted by law, Counsel shall defend, indemnify, and hold harmless the State of
          Arizona, and its departments, agencies, boards, commissions, universities, officers, officials, agents, and
          employees from and against all claims, damages, losses and expenses, including, but not limited to,
          attorney fees, court costs, expert witness fees, and the cost of appellate proceedings, relating to, arising
          out of, or alleged to have resulted from the negligent, intentional or willful acts, errors, omissions, mistakes
          or malfeasance caused in whole or in part by Counsel relating to work or services in the performance of this
          Contract, including any person or entity directly employed by them, their agents or representatives, as
          well as any person or entity for whose acts, errors, omissions, mistakes or malfeasance Counsel may be
          legally liable.
     29.2 The amount and type of insurance coverage requirements set forth herein will in no way be construed as
          limiting the scope of the indemnity in this paragraph.
     29.3 The scope of this indemnification does not extend to the sole negligence of the State of Arizona.

30. Precedence

                                                                                                         17 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 25 of 55
                                                                                          State of Arizona
                                   AG19-0001                                      Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                                2005 N Central Avenue
                                                                                           Phoenix, AZ 85004


   30.1. Order of Precedence - In the event of conflict between this Agreement, its appendices and/or any other
         referenced document, the order of precedence shall be this Agreement including Appendix A, SPECIAL
         REQUIREMENTS, followed by the other appendices in alphabetical order, followed by any other documents
         referenced in Appendix B, SCOPE OF SERVICES, or Appendix D, COMPENSATION AND PAYMENT.
   30.2. Amended Documents - any amendment shall have priority over the document it amends, and any amended
         document shall have the same precedence classification as stated in this Section.

31. Execution, Effective Date and Expiration
   31.1. This Agreement has been executed by the duly authorized representatives of the parties and shall be
         effective as of January 1, 2019 and shall terminate on December 31, 2019. Pursuant to A.R.S. § 41-2546,
         the Agreement may be renewed or extended at the option of the Office of the Attorney General for a
         period or periods, including the initial term, of up to five years.
   31.2. Any case assigned to Counsel during the effective period of this Agreement will be performed in accordance
         with the terms of the Agreement regardless of the calendar year in which the work is performed. Work on
         a case assigned under this agreement shall continue under the terms of this agreement until the case is
         resolved or Counsel's assignment is otherwise terminated, regardless of whether the Agreement is
         renewed or extended.
   31.3. Cases involving work over two years may be eligible for an increase in hourly rates. The increase must be
         based on the Consumer Price Index (CPI) and would be granted at the discretion of the Office of the
         Attorney General. The request will only be considered if received by the Office of the Attorney General, in
         January of the year following the anniversary of the minimum two year requirement of first being assigned
         the case.

32. Assignment of a Case
An award of a Contract is not a promise of a guarantee that Counsel will be assigned a case or cases. If awarded an
Agreement, however, Counsel agrees to accept all assignments made by the Office of the Attorney General, except
where a genuine conflict of interest exists or other ethical issues prevent Counsel from taking a case. Immediately
upon assignment, Counsel will make every effort to determine whether a genuine conflict exists, and if so, will
promptly notify the Office of the Attorney General Representative.

33. Withdrawal from Case
If Counsel seeks to withdraw from a case, he/she must first notify the Office of the Attorney General Representative.
If the Office of the Attorney General does not agree that Counsel should be allowed to withdraw from the case,
Counsel shall file a written motion to withdraw with the Court.




                                                                                                     18 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 26 of 55

                                   AG19-0001                                                State of Arizona
                                                                                    Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                        APPENDIX A - SPECIAL REQUIREMENTS                                    Phoenix, AZ 85004


Special requirements applicable to this Agreement are:
    1.     CONTRACT COMPLIANCE MEETING (MANDATORY)
All awarded firms, as part of their contract award, agree the contact attorney or a senior attorney from the firm shall
attend a contract compliance meeting hosted by the Office of the Arizona Attorney General. The meeting will not be
billable. The intent of the meeting is to provide firms with information regarding important sections of the contract
and due diligence. Topics could include, but may not be limited to: conflict of interest waivers, billable services,
required budgeting, firm name changes, key attorney changes, insurance requirements, quarterly reports and other
relevant topics.

    2.     COUNSEL'S PERSONNEL
The Office of the Attorney General reserves the right to designate a specific attorney(s) in Counsel’s firm to work on
specific cases. Counsel shall employ suitably trained and skilled professional personnel to perform the Service. Prior
to changing any key personnel, especially those key personnel who the Office of the Attorney General relied upon in
awarding this Agreement, Counsel shall obtain the approval of the Office of the Attorney General. Any replacement
personnel shall have capabilities at least equal to those of personnel they replaced for performance of the Services.
Counsel shall bear its costs associated with any and all such changes, and said costs shall not be reimbursable by the
State of Arizona. While the State of Arizona recognizes that staffing changes may be necessary from time to time, the
State of Arizona will not pay for the "downtime" or learning time that may result from such a staffing change. The
State of Arizona does not believe it appropriate to pay legal fees for the training of Counsel’s personnel. Counsel has
been retained because of its expertise. The time Counsel spends educating junior lawyers in the substantive law
applicable to the matter assigned may not be included in Counsel’s billings. Unless otherwise agreed the State of
Arizona expects that only one attorney from Counsel’s firm will attend meetings, depositions, and arguments,
although a second person may be needed for trials and major hearings or meetings.

    3.     PRIVILEGED COMMUNICATIONS
All confidential communications between the Office of the Attorney General, any State of Arizona officer, employee
or agent ("Arizona") and Counsel, whether oral or written, and all Documentation, whether prepared by Counsel or
supplied by Arizona shall be considered privileged communications and shall not, except as required by law, be
communicated by Counsel to any public agency, insurance company, rating organization, contractor, vendor, or
Counsel, whether or not connected in any manner with Arizona or Counsel, without the prior consent of the Office of
the Attorney General. If such communications are approved, or if such communications are required to be disclosed
by law, Counsel shall provide the Office of the Attorney General two (2) copies of each written communication
and/or two (2) copies of summaries of each oral communication. If such communication is required by law, Counsel
shall provide the Office of the Attorney General written notice as to the time, place, and manner of such disclosure as
well as a written summary of any information likely to be disclosed by such disclosure, and Counsel's position
thereon.

    4.     INFORMATION DISCLOSURE
Counsel recognizes that as part of the mission of the Agency, the Office of the Arizona Attorney General is involved in
cases where information is sensitive and/or confidential. Counsel, its employees, and agents shall not respond to
media inquiries regarding cases assigned to them, unless they have prior permission from the Office of the Arizona
Attorney General. Counsel, its employees, and agents, shall not confirm or deny the existence of civil, civil rights, or
criminal investigations or complaints without prior approval from the Office of the Arizona Attorney General. When
                                                                                                       19 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 27 of 55

                                   AG19-0001                                             State of Arizona
                                                                                 Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                               2005 N Central Avenue
                        APPENDIX A - SPECIAL REQUIREMENTS                                 Phoenix, AZ 85004


discussing cases, Counsel may provide factual information from court records and public documents, provided the
information complies with all applicable legal standards, ethical rules, and court orders governing communications
about cases or investigations and instructions provided by the Office of the Arizona Attorney General. Counsel shall
not provide their personal opinions about cases. Counsel immediately shall notify the Office of the Arizona Attorney
General of any media request they may receive.

   5.     ACTIVE CASE REPORT
The Outside Counsel firm shall furnish to the AGO Procurement Officer an active case report detailing any case
assignment or other legal matter assignment made by any State entity (including the AGO). The report should also
include situations where advice or opinions may have been given. This report should disclose the case name, case
number (if applicable), appointment date, and the State Agency involved. This is considered a contract
administrative report and a no charge item. The active case report is due at the end of each three month period of
the contract term. Reports should be emailed to Procurement@azag.gov. This report is distinct from the substantive
report required under Appendix B, Section 5.2.

End Appendix A




                                                                                                    20 | P a g e
             Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 28 of 55

                                     AG19-0001                                               State of Arizona
                                                                                     Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                             APPENDIX B - SCOPE OF SERVICES                                   Phoenix, AZ 85004


1. General
These guidelines shall serve as the basis upon which Counsel shall provide legal advice, opinions and representation
to the State of Arizona under this Agreement. Unless clearly excepted in individual instances, it shall be understood
that Services rendered by attorneys shall be furnished in accordance with these guidelines.

2. Client Contact
    2.1. Initial authorization for Services will come through the Office of the Attorney General. Counsel shall not
         initiate contact with any Office of the Attorney General client without first being directed to do so by the
         Office of the Attorney General. A firm representing the State of Arizona should appoint one senior partner of
         the firm as the Contact Partner for the State of Arizona. That partner should be prepared to discuss and
         agree to any Services requested by the Office of the Attorney General pursuant to this Agreement. The
         Office of the Attorney General will expect to discuss with the Contact Partner at least the following items at
         any time:
            2.1.1.1. Nature of the case, advice or other representation.
            2.1.1.2. Degree of difficulty or uniqueness of service and the level of attorney competence or experience
                     necessary to adequately represent the State.
            2.1.1.3. Number of attorneys, paralegals, and other personnel which the firm would expect to assist the
                     assigned attorney.
            2.1.1.4. Extent of out-of-pocket expenses might be anticipated including computer research time, travel,
                     overtime, outside fees such as license fees and similar costs. Copy fees ordinarily would not be
                     considered unless anticipated to be substantial.
            2.1.1.5. Possibility of a fixed fee as an alternative to hourly rates. Hourly rates of persons assigned to the
                     matter/case will be used as the basis of any fixed fee.
            2.1.1.6. An estimate of the number of hours involved in completing the project or an estimate of the fee
                     which would be incurred. Realistic estimates will be a consideration in assigning subsequent
                     cases to the firm.
    2.2. The Contact Partner would be expected to assign the case to an attorney who would act as the contact for
         future activity on the matter. The Contact Partner would be available to Arizona in the event of any future
         problems arising from the representation.
    2.3. Assignments made by State Agencies with statutory authority to retain legal counsel shall follow similar
         procedures and include verifying the State Agency has statutory authority to retain Counsel for the matter.

3. Assigned Attorneys
The Office of the Attorney General expects the Contact Partner to assign each project to a competent attorney and
that the assigned attorney will complete the project unless extenuating circumstances arise. The Office of the
Attorney General will not pay for multiple conferences between attorneys, continuing review of files by various
personnel, duplication of effort, or supervision of an associate by a senior partner. If the Office of the Attorney
General is dissatisfied with the level of legal assistance, it may discuss the matter with the Contact Partner, and, if
necessary, the level of needed expertise can be reevaluated. The Office of the Attorney General has no objection to
supervision of associates by senior partners but will not increase its costs by such supervision. Paralegal assistance is
desirable and acceptable to the Office of the Attorney General as is additional attorney assistance if such assistance is
necessary and is held to a reasonable level. If a project involves several areas which require different expertise,

                                                                                                        21 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 29 of 55

                                     AG19-0001                                                State of Arizona
                                                                                      Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                   2005 N Central Avenue
                             APPENDIX B - SCOPE OF SERVICES                                    Phoenix, AZ 85004


advance discussion should be held with the Office of the Attorney General to determine the manner and extent of
coordination required of the various areas.

4. Case Budgeting
The Office of the Attorney General and assigned attorney and/or the Contact Partner shall discuss a legal fee and
expense budget which might be realistic for each assigned case. Each litigated case will be examined for the
necessity of deposition, interrogatories, anticipated response to interrogatories, the extent to which the Office of the
Attorney General can provide assistance in investigation, preparation or answer of interrogatories, anticipated
motions, the chances of success of such motions and their cost, travel, out-of-pocket expenses involved in assembling
evidence for trial or exhibits. All activities shall be considered as to effectiveness, necessity and whether alternatives
are available.

5. Case Management
    5.1. The Office of the Attorney General expects to be kept advised of progress on all matters. An initial
         case/matter management meeting is required within thirty (30) days of case/matter assignment between the
         Office of the Attorney General, client representative (i.e. Risk Management Section of the Department of
         Administration, if insurance defense case) and the assigned attorney. The meeting's purpose is to discuss the
         scope and nature of the matter and, if a litigation case, to assess merits of the lawsuit and monetary
         exposure to the State of Arizona, to establish initial defense strategy, investigation, assignments, case
         management instructions and fee limitations. During this meeting Counsel should submit an initial budget,
         estimating fees and costs. Counsel shall notify the State when and if it becomes apparent that the budget is
         being or will be exceeded. The budget should specifically identify the work expected to be done, the identity
         and billing rate of each attorney and paralegal to be involved, and the amount of time the work is expected
         to take. The Office of the Attorney General expects this budget to project the anticipated work, fees and
         costs for a 12 month period with the budget updated quarterly and submitted to the Office of the Attorney
         General and client representatives (i.e. Risk Management Section of the Department of Administration, if
         insurance defense case) without reminder from the State of Arizona.
    5.2. Counsel shall provide the Office of the Attorney General and client representatives (i.e. Risk Management
         Section of the Department of Administration, if insurance defense case) a written quarterly report of
         progress on assigned case/matter as well as a report when significant developments occur. If no activity has
         occurred, a simple letter to that effect will be satisfactory. The AGO should not receive quarterly reports on
         any case matter for which the AGO has declared a conflict of interest.
    5.3. Notices of depositions shall not be sent by Counsel without prior written authorization from the Office of the
         Attorney General. Notices of depositions of State of Arizona employees filed by any party will be submitted
         to the Office of the Attorney General immediately upon Counsel's receipt to make necessary arrangements
         for their testimony. Summaries of all depositions will be supplied by the assigned Counsel on conclusion of
         the deposition. Ordinarily only one attorney should attend depositions. The Office of the Attorney General
         may request the presence of a State of Arizona employee at one or more depositions. Before copies of
         depositions are ordered, Counsel shall consider the necessity and is encouraged to avoid copies of deposition
         of questionable value. Copies of portions of depositions should be considered.
    5.4. All offers of compromise made by a plaintiff shall be promptly transmitted to the Office of the Attorney
         General, (Risk Management Section of the Department of Administration, if an insurance defense case)
         together with Counsel's recommendation. Arizona will be responsible for obtaining proper authority to
         accept a compromise or for making a counter-offer.
                                                                                                         22 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 30 of 55

                                     AG19-0001                                               State of Arizona
                                                                                     Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                             APPENDIX B - SCOPE OF SERVICES                                   Phoenix, AZ 85004


    5.5. Counsel shall discuss with the Office of the Attorney General (and Risk Management Section of the
         Department of Administration, if an insurance defense case) the advisability of attempting to settle a lawsuit
         when, in the opinion of Counsel, it is deemed in the best interest of Arizona to attempt settlement.
    5.6. Whenever additional investigation is required by Counsel and can be provided by use of non-attorney
         investigators, Counsel shall notify the Office of the Attorney General of such need (and the Risk Management
         Section of the Department of Administration, if an insurance defense case) who will conduct or contract for
         such investigation. Arizona shall be solely responsible for the accuracy of the facts or other information
         developed in response to such requests.
    5.7. Expert witnesses shall be hired only after consultation with and prior written approval by Arizona. Approval
         for travel by Counsel outside the State of Arizona shall be obtained or confirmed in writing through the Office
         of the Attorney General prior to departure from the State of Arizona.
    5.8. Appeals of litigation defended under this Agreement will be filed by Counsel only after obtaining the prior
         written authorization from the Office of the Attorney General.
    5.9. The State of Arizona maintains many policies of insurance to provide protection for damages arising from the
         negligent acts or omissions of its employees and agents. In the event a State of Arizona's insurer is involved
         with a case, the firm will be notified of the insurer's involvement and contact with the insurer shall be
         through the Risk Management Section of the Department of Administration. A copy of all correspondence
         and quarterly evaluations shall be provided for the insurer through Risk Management.

6. Correspondence
All correspondence between the firm and the Office of the Attorney General shall be addressed to:

     To: State of Arizona:                                 To: Counsel:
     Office of the Attorney General                        The person identified in the Offer and Acceptance
     2005 N Central Ave                                    Form.
     Phoenix, Arizona 85004
To the extent possible, correspondence should reference the file numbers of both the Office of the Attorney General
and the Risk Management Section of the Department of Administration.

7. Conflicts
Arizona recognizes the difficulties in determining conflicts for law firms involved in representing more than one client.
It does not wish to unduly hamper Counsel's activity because of a remote conflict and will work with a firm in
attempting to resolve conflicts. It is expected that a firm will advise the Office of the Attorney General of any
perceived conflict and that the decision as to whether the conflict is remote or disqualifying will be the decision of
the Office of the Attorney General. Counsel may, upon referral of a claim or lawsuit, decline to defend. Counsel may
also withdraw from representation of the State of Arizona when it would be ethically improper to continue to do so
and upon the Court granting a motion permitting withdrawal. In the event Counsel must either withdraw from a case
or declines to defend, the Office of the Attorney General shall be immediately notified in writing or by telephone if
time is of the essence.
    7.1. Request for Waiver of Conflict Form
    A Request for Waiver of Conflict Form must be submitted in writing either by mail, e-mail, or transmitted by fax
    to the AZ Attorney General’s Office. Normal response time is approximately 5-7 business days. Expedited
                                                                                                        23 | P a g e
            Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 31 of 55

                                     AG19-0001                                              State of Arizona
                                                                                    Office of the Attorney General
                         II. AGREEMENT FOR OUTSIDE COUNSEL                                 2005 N Central Avenue
                             APPENDIX B - SCOPE OF SERVICES                                  Phoenix, AZ 85004


    requests will be considered with a valid written justification. One request form is expected for each case
    submitted for consideration.
        Contact:                         Dawn Northup, Chief Counsel, State Government Division
        Mailing Address:                 2005 N Central Ave, Phoenix, AZ 85004
        E-mail:                          WaiverRequests@azag.gov cc: Dawn.Northup@azag.gov
        E-mail Subject Line:             Waiver Request
    7.2. Form Availability
    The Request for Waiver of Conflict Form will be provided upon contract award and also is available online at
    www.azag.gov/rfp.

8. Litigation against the State of Arizona.
Counsel will be retained by the State of Arizona only for the purposes and to the extent set forth in this Agreement.
Counsel shall be free to dispose of such portion of his entire time, energy and skill as are not required to be devoted
to the State of Arizona in such manner as he sees fit and to such persons, firms or corporations as he deems
advisable, but shall not engage in private litigation against the State of Arizona at the same time counsel accepts
appointments defending the State of Arizona pursuant to this Agreement unless such litigation does not present an
ethical conflict of interest, and a written waiver is first obtained from the Office of the Attorney General. Counsel
shall disclose to the State of Arizona, in the proposal, all litigation, claims and matters in which counsel represents
parties adverse to the State of Arizona.

9. Disclosure of Litigation Against the State of Arizona
Pursuant to this Agreement, counsel shall have a continuing duty to disclose any and all litigation against the State of
Arizona regardless of the State Entity who the Counsel was adverse to.

    End Appendix B




                                                                                                       24 | P a g e
           Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 32 of 55

                                   AG19-0001                                                State of Arizona
                                                                                    Office of the Attorney General
                        II. AGREEMENT FOR OUTSIDE COUNSEL                                  2005 N Central Avenue
                               APPENDIX C - SCHEDULE                                         Phoenix, AZ 85004


1. General
Counsel shall be available to perform services beginning upon notice of award in the most expeditious manner
necessary for each particular task and within the time agreed upon by the respective representatives of each party,
all within the term of this Agreement.

2. Period Of Agreement
   2.1 This Agreement is from January 1, 2019 to December 31, 2019. Pursuant to A.R.S. § 41-2546, the
       Agreement may at the option of the State be renewed or extended for additional terms so long as the total
       contract term does not exceed five years if the following conditions are met:
        2.1.1 Contractor's performance has been satisfactory in the first year of the Agreement.
        2.1.2 The cost for services remains acceptable to the State.
        2.1.3 The education, including continuing specialized training of persons performing work under the
              Agreement, is at an acceptable level.
        2.1.4 Contractor maintains special experience in respect to particular litigation areas
        2.1.5 The contractor maintains continued interest in performing particular services.
        2.1.6 The contractor maintains a good reputation in the legal community.
        2.1.7 Renewal of the Agreement is deemed to be in the best interest of the State by the State.
   2.2 Any case assigned to the contractor during the effective period of this Agreement will be performed in
       accordance with the terms of the Agreement regardless of the fiscal year in which the work is performed.
       Work on a case assigned shall continue pursuant to the terms of this Agreement until the case is resolved or
       your assignment is otherwise terminated, regardless of whether the Agreement is renewed or extended.

3. Reporting Schedule
   3.1. Counsel shall provide the Office of the Attorney General and client representatives (i.e. Risk
        Management Section of the Department of Administration, if insurance defense case) a written
        quarterly report of progress on assigned case/matter as well as a report when significant developments
        occur. If no activity has occurred, a simple letter to that effect will be satisfactory. The AGO should not
        receive quarterly reports on any case matter for which the AGO has declared a conflict of interest.

End Appendix C




                                                                                                       25 | P a g e
             Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 33 of 55

                                   AG19-0001                                                  State of Arizona
                                                                                      Office of the Attorney General
                       II. AGREEMENT FOR OUTSIDE COUNSEL                                     2005 N Central Avenue
                     APPENDIX D - COMPENSATION AND PAYMENT                                     Phoenix, AZ 85004


1. General
Except as otherwise agreed, the State of Arizona shall compensate Counsel for the reasonable costs and expenses
arising out of the satisfactory and complete performance of the Services at the composite rates per hour, or fractions
thereof, specified in Attachment I, “Rate Table”, spent by Counsel's personnel in performing the Services. These rates
shall include all professional fees, salaries, overhead, profits and employee costs. Expenses for travel and other costs
associated with the performance of Services shall be billed directly to the State of Arizona at the cost to Counsel.

2. ProcureAZ
Counsel should register in the Arizona State Procurement automated system ProcureAZ to facilitate the payment
process. ProcureAZ can be accessed at https://procure.az.gov. Should you have questions or require assistance with
registering in ProcureAZ call 602-542-7600 or e-mail procure@azdoa.gov.

3. Pricing
All hourly rates shall be on an all-inclusive basis and shall contain the labor rate, labor benefits, payroll burden,
insurance, workman's compensation, all taxes, profit, overhead, general and administrative expenses and all other
related charges. A price reduction adjustment may be offered at any time during the term of the Contract and shall
become effective upon notice.
    3.1. A fixed fee may be used as an alternative to hourly rates for a specific case or matter. Hourly rate of persons
         assigned to the matter/case will be used as the basis of any fixed fee.
    3.2. Prompt Payment Discount – If payment is issued in full within 21 days of invoice, the State of Arizona shall
         apply a 5% discount on fees. The 21 days shall begin upon receipt of a correct and undisputed invoice.

4. Billings and Invoices
Payment for legal service under this agreement may be the responsibility of the Office of the Attorney General or the
state entity being represented. The source of payment will be identified at the time of case matter assignment. All
billings shall be submitted monthly to the State entity responsible for payment. If the state entity responsible for
payment is other than the Office of the Attorney General copies of all billings shall be submitted to the Office of the
Attorney General, upon request. Billings for any fiscal year shall be submitted to the State within 15 days of the end
of the fiscal year, which begins July 1 and ends June 30. The State expects to remit payments receipt and review by
the State (and Risk Management Section of the Department of Administration, if an insurance defense case). Each
billing shall be in sufficient detail to clearly indicate:
    4.1. The project or matter involved including the file numbers of the Office of the Attorney General (and the Risk
         Management Section of the Department of Administration, if an insurance defense case). Separate billings
         for each file number are required.
    4.2. The attorney or other personnel whose time is involved on each charge.
    4.3. The number of hours billed to the nearest 1/10 of an hour.
    4.4. The date and activity which generated the time billed.
    4.5. The hourly rate for the attorney or other personnel. (A current master charge list is satisfactory.)
    4.6. A list of expenses including receipts for air travel and lodging, deposition transcripts, service of process and
        expert fees. Expenses under $200.00 are to be paid by Counsel's firm and submitted with their billing. The
                                                                                                         26 | P a g e
           Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 34 of 55

                                  AG19-0001                                                  State of Arizona
                                                                                     Office of the Attorney General
                      II. AGREEMENT FOR OUTSIDE COUNSEL                                     2005 N Central Avenue
                    APPENDIX D - COMPENSATION AND PAYMENT                                     Phoenix, AZ 85004


       State of Arizona will attempt to resolve billing problems but expects COUNSEL to assist in resolving billing
       problems without additional cost to the State.
   4.7. Counsel may charge an Hourly Rate and/or mileage reimbursement only when Counsel must travel over a 50
       mile radius from their normal place of business. This reimbursement would begin from the time the Counsel
       leaves their normal business location.
   4.8. Invoices, with receipts attached, shall be accompanied by itemization of disbursements and costs (long
       distance calls, photocopying, transcripts, expert witnesses, court costs, et cetera) and travel and living
       expenses shall be itemized separately to indicate travel, lodging, business meetings, meals, taxis, and other
       expenses (specifically detailed)
   4.9. Counsel will only bill for the actual time spent performing a task, not for a unit charge (e.g., no automatic
        billing of one-third of an hour for a phone call that may have taken only five minutes) and that all charges will
        be specified and not grouped or clustered into one billing charge.

5. Spending Limit
   5.1. Travel expenses for Counsel shall be in accordance with the Arizona Department of Administration Travel
        Policy (ADOA Travel Policy currently allows travel expense where travel exceed 50 miles) and shall be limited
        to:
       5.1.1. $.445 per mile for the use of the private conveyances of Counsel;
       5.1.2. Coach air fare with airline ticket receipts attached to billings; and
       5.1.3. The actual costs of lodging and meals in accordance with Arizona Department of Administration Travel
              Policy. The Policy may be viewed at http://www.gao.state.az.us
   5.2. Only in unusual cases can travel by more than one attorney be permitted.
   5.3. Expenses will be reimbursed at the firm's cost, except for certain disbursements that will not be paid unless
        agreed to in advance by the State. Unless authorized in advance by the State, in writing, the following
        charges are not acceptable:
       5.3.1. Secretarial or word processing services (normal, temporary, or overtime);
       5.3.2. Incoming facsimiles at more than 5 cents per page. Charges for outgoing local facsimiles and out of
              area facsimiles shall not be billed at more than actual cost.
       5.3.3. Photocopy expenses at more than 10 cents per page;
       5.3.4. Any other staff service charges, such as meals, filing, proofreading, regardless of when incurred;
       5.3.5. Computer time;
       5.3.6. Charges for legal research programs such as Westlaw, Lexis Nexis, etc.
   5.4. Photocopy costs in excess of $2,000 for a single job should be authorized in advance and in writing by the
         State.
   5.5. Expenses should not include local telephone expenses or office supplies.
   5.6. The State does not pay charges for time spent in preparing bills.
   5.7. In addition to the per diem limits outlined above it is expected that expenses for lodging, meals, and
        transportation shall be at reasonable rates and that counsel will exercise prudence in incurring such
        expenses.
   5.8. The State will not reimburse the costs of first-class travel and expects that travel arrangements will take

                                                                                                        27 | P a g e
           Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 35 of 55

                                  AG19-0001                                            State of Arizona
                                                                               Office of the Attorney General
                      II. AGREEMENT FOR OUTSIDE COUNSEL                              2005 N Central Avenue
                    APPENDIX D - COMPENSATION AND PAYMENT                              Phoenix, AZ 85004


       advantage of any cost-effective discounts or special rates.

6. Total Compensation
Payment as specified above for performance of the Services shall be total compensation paid to Counsel for
performance of all of Counsel's obligations under this Agreement.

7. Invoices
Invoice shall reference the contract number (assigned upon award on Offer and Acceptance Form), case matter, the
contact name and phone number.

   End Appendix D




                                                                                                28 | P a g e
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 36 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 37 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 38 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 39 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 40 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 41 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 42 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 43 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 44 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 45 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 46 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 47 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 48 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 49 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 50 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 51 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 52 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 53 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 54 of 55
Case 2:17-cv-00822-DLR Document 238 Filed 11/15/19 Page 55 of 55
